Citation Nr: 1542800	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for residuals of transient ischemic attacks with strokes, to include as secondary to a service-connected disability.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc and joint disease of the cervical spine with strain.

6.  Entitlement to a total disability rating due to individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1959 to May 1962 and from March 1963 to September 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Regional Office (RO) in Denver, Colorado, that, in pertinent part, denied the above-captioned claims for service connection, and granted service connection for a cervical spine disability, assigning an initial 10 percent disability rating.  During the pendency of the appeal, the Veteran's claims folder was transferred to the RO in Atlanta, Georgia.

The Veteran had initially requested to be scheduled for a hearing before a Veterans Law Judge of the Board.  However, in April 2014, he timely cancelled his request for a hearing.

The issues on appeal had previously included entitlement to service connection for posttraumatic stress disorder (PTSD) and bronchitis.  However, during the pendency of this appeal, by rating action dated in September 2013, the agency of original jurisdiction granted service connection for these disabilities.  As this represented a complete grant of the benefits sought, those service connection issues are no longer before the Board.

The Board previously considered this appeal in July 2014, and remanded these issues for further development.  After that development was completed the case returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for sinusitis, hypertension, sleep apnea, and residuals of transient ischemic attacks with strokes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's cervical spine symptoms have been manifested by degenerative disc and joint disease, strain, and range of motion flexion and extension from zero to thirty degrees.

2.  The Veteran does not meet the schedular criteria for TDIU consideration.  The rating schedule adequately contemplates and reasonably describes his current disability levels and symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected degenerative disc and joint disease of the cervical spine with strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242-5243 (2015).

2.  The criteria for entitlement to a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.655, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Rating for Cervical Spine Disability

The Veteran contends that an initial rating in excess of 10 percent is warranted for his degenerative disc and joint disease of the cervical spine with strain ("cervical spine disability"), effective April 29, 2008.  This disability is rated under Diagnostic Code (DC) 5242-5243.  See 38 C.F.R. § 4.71a (2015).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes).  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or, neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  The Veteran's lumbar spine disability has also been rated under Diagnostic Code 5243.  Id.  DC 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine (discussed above) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Furthermore, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421   (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

After a full review of the record, and as discussed below, the Board concludes that an initial rating in excess of 10 percent is not warranted.  

On VA examination in March 2009, the Veteran endorsed constant neck pain that is "very, very mild," in severity.  He did not report stiffness, fatigability or poor endurance.  The Veteran indicated that flare-ups occurred "very rarely" and he described them as "very mild."  The examiner noted that there was no history of incapacitating episodes requiring physician-ordered bedrest.  Physical examination revealed forward flexion from zero to 45 degrees and extension from zero to 45 degrees.  Bilateral flexion was from zero to 45 degrees and bilateral rotation was from zero to 80 degrees.  There was no loss in range of motion after repetitive use testing was performed.  Radiographic imaging testing revealed  multilevel uncovertebral and facet arthropathy, severe C5-6 and C6-7 degenerative disc disease, and C4-5 spondylolisthesis.  The examiner opined that the Veteran's cervical spine disability would not prevent him from being able to function in his usual occupation if he was not already retired.

The Veteran received another VA examination in July 2013.  At this time, he endorsed flare-ups due to walking.  The Veteran stated that these flare-ups in his neck were very painful in the morning, and that he experienced moderate pain at night.  Range of motion testing revealed the following: flexion ended at 45 degrees; extension ended at 30 degrees, with pain; bilateral lateral flexion ended at 30 degrees, with pain; bilateral lateral rotation ended at 50 degrees, with pain.  There was no additional loss of range of motion after repetitive-use testing.  Functional loss and/or functional impairment of the cervical spine included less movement than normal and pain on movement.  There was no guarding or muscle spasm noted by the examiner.  Muscle strength testing was normal and there was no muscle atrophy.  Reflexes, sensory, and radiculopathy examination results were all normal.  There were no other neurologic abnormalities noted by the examiner at this time.  

The VA examiner diagnosed IVDS, but did not indicate whether the Veteran had any incapacitating episodes over the past 12 months.  The examiner opined that the Veteran's cervical spine disability would impact his ability to work because the Veteran stated that "overuse of [his neck] might bring on discomfort."  The Veteran's gait and posture were noted to be within normal limits.  However, the examiner noted that pain, weakness, fatigability and/or incoordination, flare-ups, and repeated use over time were contributing factors to the Veteran's cervical spine disability.

On VA examination in February 2015, the Veteran endorsed decreased range of movement of his head and muscle spasms if he turns his head too far to the left.  He reported that flare-ups do not impact the function of his cervical spine.  Range of motion testing revealed the following: forward cervical flexion to 45 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 65 degrees.  There was neither pain nor objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine noted during this testing.  The Veteran was also able to perform repetitive use testing, which did not show additional loss of function or range of motion after three repetitions.  There was no guarding or muscle spasm during the examination.  However, there was decreased sensation in the bilateral hands and fingers, but all other sensation and reflex testing was found to be normal.  

The examiner reported that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran was diagnosed with Intervertebral Disc Syndrome (IVDS), but the examiner reported that the Veteran did not require prescribed bed rest and treatment by a physician within the past 12 months.  There were no other pertinent physical findings, complications, conditions, signs, symptoms or scars noted by the examiner.  Imaging studies revealed degenerative joint disease, but there was no vertebral fracture with loss of 50 percent or more of height or any other significant results found.  The examiner noted that the Veteran's cervical spine condition would impact his ability to work in a job that "required him to hold his head in a specific position for prolonged periods."

The Board finds that there is no basis for an increased rating in excess of 10 percent for the Veteran's service-connected cervical spine disability because the evidence of record does not demonstrate forward flexion greater than 15 degrees, but not greater than 30 degrees.  To the extent the Veteran contends that his service-connected low back disability has been more disabling than the currently assigned rating reflects, the Board notes that he is competent to endorse symptoms such as neck pain.  Nonetheless, application of the rating criteria to the objective evidence of cervical spine symptoms documented in the record reveals that a higher rating is not warranted.

The Board has also considered whether higher or separate ratings may be warranted under alternative Diagnostic Codes, and finds that because the Veteran has been diagnosed with a cervical spine disability and IVDS, DC 5242-5243 remains the most appropriate Codes under which to rate the service-connected cervical spine disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).  The Board has considered the applicability of rating the disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; however, on VA examination in February 2015, the physician specifically noted that the Veteran did not require prescribed bed rest and treatment by a physician within the past 12 months.  There was also no ankylosis of the spine found in the record.  Furthermore, the Board has considered whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 207-08.  

Throughout the period on appeal, the Veteran has already been receiving the minimum compensable rating for his cervical spine disability due to painful motion because of his limitation of motion under the applicable Diagnostic Code.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. at 32.  The Veteran's cervical spine symptoms are clearly accounted for in the 10 percent rating pursuant to DC 5242-5243.  Thus, Diagnostic Codes 5235 through 5241 are not for application.  The Board also notes that the Veteran already receives separate evaluations for bilateral upper extremity peripheral neuropathy associated with his cervical spine disability.  In sum, functional loss is not shown to approximate the criteria for a 20 percent or greater rating.  

Based on the foregoing, the Board concludes that the Veteran's cervical spine disability has been no more than 10 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Consideration

The Veteran contends that he is entitled to total disability rating due to individual unemployability.  TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  The Board finds that the Veteran does not meet the schedular requirements for an award of TDIU under 4.16(a) because he has not shown an inability to maintain substantially gainful employment due to his service-connected disabilities.  Additionally, the Board finds that because he has not shown to be unemployed due to service-connected disabilities, referral for extraschedular TDIU under 4.16(b) is not warranted.  The Board notes that the current evidence of record includes VA examination medical opinions.  While the March 2009 examiner stated that the Veteran's mental disorder may affect his ability to function in his usual occupation, he also said that this opinion was "highly speculative" since he was retired at the time of the examination.  All other VA examination opinions state that the Veteran would not be prohibited from maintaining substantially gainful employment as a result of his service-connected disabilities.  

The Board further recognizes that the Veteran and the record refer to the impact of the service-connected disability on his functioning and employment.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case for an extraschedular evaluation commensurate with the average earning capacity impairment under 38 C.F.R. § 3.321(b)(1).  Consideration of an extraschedular rating is not appropriate, however, in cases where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thun, 22 Vet. App. at 111.  Here, the schedular rating criteria used to rate the Veteran's service-connected cervical spine disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion and pain; thus, the demonstrated manifestations specifically associated with his service-connected cervical spine disability - namely pain and limited motion - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  

Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's cervical spine disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of private and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in March 2009 and February 2015.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in July 2014.  The Board instructed the AOJ to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc and joint disease of the cervical spine with strain is denied.

A total disability rating due to individual unemployability is denied.


REMAND

Unfortunately, the Veteran's service connection claims for sinusitis, hypertension, sleep apnea, and residuals of transient ischemic attacks with strokes must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board notes that these claims were initially remanded in July 2014 in order to obtain VA examination opinions that address the etiology of each issue.  However, the Board finds that these medical opinions are insufficient and require an addendum in order to adequately serve the Veteran.  In part, the VA examiner's opinions were sometimes based solely on the absence of documentation in the record, which is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner also failed to discuss whether other service-connected disabilities besides PTSD caused his hypertension, sleep apnea, or residuals of transient ischemic attacks with strokes.  The Board notes that the Veteran's PTSD diagnosis includes major depressive disorder-which may be relevant to his claims-but this was not discussed by the examiner.  The Veteran is also service-connected for ischemic heart disease due to Agent Orange exposure, but the examiner did not opine as to whether any of his claims are related to ischemic heart disease and/or to his exposure to Agent Orange.  Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence and may not substitute its own medical opinion.).  Stefl v. Nicholson, 21 Vet.  App. 120, 124 (2007).  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner also failed to discuss whether the Veteran was diagnosed with any of these disabilities throughout the course of the entire appeal period and not just during the date of examination.

Furthermore, the Board finds inadequate compliance with the remand instructions that required the examiner to "consider and comment on the August 2013 diagnosis of acute maxillary sinusitis."  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In addition, the Veteran's representative has submitted arguments on his behalf that discuss medical literature and their effects on the issues being remanded.  For instance, the Veteran has provided medical literature discussing aggravation and/or a possible nexus between cardiovascular diseases and mental disorders.  Arguments have also been presented that discuss a possible link between insufficient sleep and management of chronic diseases such as cardiovascular disease, obesity, depression, and diabetes.  Regarding hypertension, the Veteran has presented arguments that support a possible link for this condition to Agent Orange exposure.  While hypertension is not recognized as a presumptive condition due to herbicide exposure, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 -01 (Apr. 11, 2014); see also 38 C.F.R. § 3.309.  In considering the fact that the NAS has upgraded the relationship between hypertension and herbicide exposure but not confirmed it, the RO should consider the Court's holding in Wise v. Shinseki, 26 Vet. App. 517, 530 (2014) ('In keeping with the benefit of the doubt rule, Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits.')."

Accordingly, these issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain addendum VA examination opinions for addressing the likely etiology of any currently diagnosed sinusitis, hypertension, sleep apnea, and residuals of transient ischemic attacks with strokes (Schedule the Veteran for VA examinations if deemed necessary.  If an examination is conducted, the examiner should interview and examine the Veteran, and conduct any appropriate testing).  The examiner should review the claims file (to include recently associated service treatment records), and offer opinions regarding the directives below:

a) Identify and diagnose all current conditions related to the Veteran's claims for sinusitis, hypertension, sleep apnea, and residuals of transient ischemic attacks with strokes.

NOTE: a "current" diagnosis includes any relevant diagnosis that occurred during the entire appeal period.

b) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension is related to his military service, to include presumed in-service herbicide exposure.  The examiner is also asked to comment on whether the Veteran's in-service herbicide exposure has affected his insulin resistance, which is possibly linked to the development of hypertension (Sowers JR, Frohlich ED. Insulin and Insulin resistance: impact on blood pressure and cardiovascular disease.  Med. Clin N Am 88:63-82, 2004).

c) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension is (1) caused by or (2) aggravated by his service-connected ischemic heart disease.

d) Whether it is as least as likely as not (a 50 percent or greater probability) that hypertension is caused by the Veteran's service-connected PTSD with major depressive disorder.  The examiner is invited to comment on the Veteran's argument that PTSD and depression have been linked to each other according to Cecil Textbook of Medicine (22d Edition, 2004), p. 253.  Additionally, in the article titled "Post-traumatic Stress Disorder and Cardiovascular Disease," 2011, published in The Open Cardiovascular Medicine Journal, the author states, in part, "This review of the published literature highlights evidence from epidemiologic and clinical studies that persons with PTSD are at increased risk of cardiovascular disease including coronary artery heart disease and possibly stroke."  This article further stated, "In conclusion, persons with PTSD have been reported to have an increased risk of hypertension, hyperlipidemia, obesity, and cardiovascular disease.  Such persons have been observed to have an increased risk of coronary artery disease and possibly thrombolic stroke.  The reported link between PTSD and hypertension and other cardiovascular risk factors may partly account for the observed associations between PTSD and heart disease."

e) Whether it is as least as likely as not (a 50 percent or greater probability) that hypertension is aggravated by the Veteran's service-connected PTSD with major depressive disorder.  

f) Whether it is as least as likely as not (a 50 percent or greater probability) that the Veteran's residuals of transient ischemic attacks are related to service, his service-connected ischemic heart disease, or other diagnosed cardiovascular disease.

g) Whether it is as least as likely as not (a 50 percent or greater probability) that sinusitis is related to service.  The examiner should consider and comment on the August 2013 diagnosis of acute maxillary sinusitis.

h) Whether it is as least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to service, to include his service-connected PTSD with major depressive disorder.

NOTE: The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  Also, the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the herbicide exposure.  While hypertension is not recognized as a presumptive condition due to herbicide exposure, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 -01 (Apr. 11, 2014); see also 38 C.F.R. § 3.309.

If aggravation is found, the examiner is requested to discuss the baseline level of hypertension prior to the onset of aggravation.

If the examiner cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  The RO should address all service connection claims on a direct, presumptive, and secondary basis.

If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The supplemental statement of the case must contain a discussion regarding all pertinent evidence of record.  After the Veteran has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


